Citation Nr: 1712953	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD) (previously claimed as secondary to undiagnosed illness).
 

ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  As the Veteran now resides overseas, jurisdiction lies with the Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

This case was previously remanded by the Board in March 2016.  The case has been returned to the Board for review.
 

FINDINGS OF FACT

1.  A March 2009 rating decision denied an application to reopen a claim for entitlement to service connection for sleep apnea, claimed as secondary to an undiagnosed illness, the Veteran timely appealed the decision but later withdrew the appeal, and a March 22, 2016 Board decision dismissed the appeal as withdrawn.  

2.  Evidence received since the final March 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea.

3.  The probative evidence of record shows that it is at least as likely as not that the Veteran's sleep apnea is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision and March 22, 2016 Board dismissal are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence having been received; the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).

3.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veteran's Claims Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccia v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. (2006).  

In this decision, the Board grants reopening of the claim for entitlement to service connection for sleep apnea.  The Board also grants service connection for sleep apnea.  This represents a complete grant of the benefits sought on appeal as to those issues, and is not prejudicial to the Veteran.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as it relates to those issues is deemed to be harmless error, and further discussion of VA's responsibilities is not required.  See, e.g., Bernard V. Brown, 4 Vet. App. 384 (1993).

Reopening

The Veteran originally submitted a claim for sleep apnea, caused by an undiagnosed Gulf War illness in September 2001.  The RO denied service connection for sleep apnea due to undiagnosed illness in an August 2002 rating decision.  The RO found that the Veteran had a diagnosis of sleep apnea but service medical records showed no findings regarding the claimed disability.  The Veteran was notified of the decision in a letter dated August 19, 2002.  The Veteran did not file a timely notice of disagreement as to the August 2002 rating decision and no new and material evidence was received within the one year period to appeal the claim.  Therefore, the August 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.     

In February 2008, the Veteran requested to reopen his claim for sleep apnea due to an undiagnosed illness.  In a March 2009 rating decision the RO denied the petition to reopen the Veteran's claim for sleep apnea.  Additionally, the RO confirmed and continued to deny service connection for sleep apnea because, although the Veteran was diagnosed with sleep apnea, there was no evidence to show his disability was incurred in or aggravated by military service.  The RO also stated there was no indication the Veteran's sleep apnea was related to any undiagnosed illness.  Thus, service connection for sleep apnea could not be established.  The Veteran was notified of the decision in a letter dated March 19, 2009.  The Veteran filed a timely notice of disagreement as to the rating decision in May 2009, and the RO issued a corresponding statement of the case in October 2011.  The Veteran filed a timely substantive appeal as to the issue in a correspondence received November 2011, and the RO issued a corresponding supplemental statement of the case in July 2012.  In a letter dated in March 2014, the Veteran requested that his appeal as to the issue of service connection for sleep apnea be withdrawn.  In a March 2016 decision, the Board dismissed the Veteran's claim for the issue as to whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea.  No appeal was taken from that determination.  Jurisdictional "dismissal" or "denial" has the same effect: it ends the claim. See Canady v. Nicholson, 20 Vet. App. 393, 404 (2006) ("denial of relief and dismissal of the case" both end the claim; recognizing that dismissal with prejudice is a final decision); see also Sabonis v. Brown, 6 Vet. App. 426 (1994); Fenderson v. West, 12 Vet. App. 119, 130 (Court upheld the Board's finding that, because the veteran never filed a substantive appeal with respect to specific issues, "these issues are not before the Board"). Therefore, the March 2009 rating decision and March 2016 Board dismissal are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2013, more than one year after notice of the March 2009 rating decision and expiration of the appeal period in December 2011, pursuant to issuance of a statement of the case in October 2011, (albeit before he withdrew his appeal of the March 2009 rating decision), the Veteran filed a statement which, with resolution of doubt in the Veteran's favor, has been interpreted by VA as a claim to reopen the claim for service connection for sleep apnea as secondary to his service-connected PTSD.  In a May 2014 rating decision the RO reopened the Veterans claim for service connection for sleep apnea, but continued to deny his claim for a lack of evidence that his sleep apnea began in or was caused by his military service.  The Veteran filed a timely notice of disagreement as to the rating decision in May 2014.  The RO failed to issue a corresponding statement of the case.  Therefore, the issue was remanded by the Board in March 2016 so the RO could issue a statement of the case.  In July 2016, the RO issued a statement of the case relating to the Veteran's May 2014 notice of disagreement.  The Veteran filed a timely substantive appeal in a correspondence received in August 2016.  The Veteran's appeal of the May 2014 rating decision forms the basis of the present appeal.    

The Board must determine whether new and material evidence has been received before it can reopen the Veteran's claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1103.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been received, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F. 3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 2009 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected. 38 C.F.R. § 3.320.

Evidence associated with the record since the final March 2009 rating decision includes a May 2014 private examination.  In the May 2014 private examination report, the examiner stated, "the Veteran's breathing related sleep disorder is at least as likely as not proximately due to/the result of the Veteran's service connected condition PTSD sustained during Gulf War Service 1991."  The May 2014 private examination is new because it was not previously considered by VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim, namely, the relationship between the Veteran's sleep apnea and his active service.  Therefore, the Board finds the May 2014 private examination to be new and material evidence warranting reopening of the Veteran's claim for entitlement to service connection for sleep apnea.  38 C.F.R. § 3.156 (a).

As the May 2014 rating decision on appeal reopened the claim for service connection for sleep apnea, and adjudicated the matter on the merits, de novo, there is no prejudice to the Veteran by the Board's appellate review of the reopened claim, de novo, at this time.

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has sleep apnea that had its onset during his active service.  Specifically, he contends that, although the condition was not formally diagnosed until after his separation from active service, it manifested during his active service in the form of difficulty sleeping, snoring, cessation of breathing during sleep and other sleep difficulties.

A review of the medical evidence of record reveals that the Veteran underwent a sleep study in June 2001, during which the Veteran had moderate snoring with sporadic obstructed apneas and hypopneas events.  The attending physician diagnosed the Veteran with mild obstructive sleep apnea and recommended the use of a CPAP.  The Veteran's medical records reflect that the Veteran has used a CPAP to control his obstructive sleep apnea since June 2008.  Accordingly, there is evidence of a current disability of obstructive sleep apnea.

As to an in-service incurrence of the disability, in addition to the Veteran's statements attesting to an in-service onset, the record includes statements from the Veteran's wife, daughter and son dated in December 2010.  In her statement, the Veteran's wife reports that immediately after returning from the Gulf War she noticed he would stop breathing in his sleep.  The Veteran's daughter stated she watched her father sleep and "noticed many seconds go by between breaths."  The Veteran's son also testified that he "saw him not breathing in his sleep."  

The Veteran and his family are competent to report symptoms such as cessation of breathing and other sleep difficulties during the Veteran's active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds them credible in that regard as there is nothing in the record that impugns their reports.  However, they are not considered competent to medically attribute such symptoms to any particular disability, such as obstructive sleep apnea, because such is a complicated medical issue that requires medical knowledge and expertise the Veteran and his family have not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  Therefore, to determine whether the cessation of breathing and other sleep difficulties the Veteran had during active service were attributable to as-yet undiagnosed obstructive sleep apnea, the Board turns to the competent medical opinion evidence of record.  

In that regard, the Board notes that the record contains conflicting medical opinions.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In favor of finding direct in-service incurrence of the obstructive sleep apnea are three separate medical opinions.  In June 1998, the Veteran was examined in relation to his claim of having an undiagnosed illness.  The examiner noted that the Veteran wakes up every night between 2:00 am and 4:00 am.  The examiner further noted that the Veteran had recurrent sleep disturbances "since the war."  In July 1998, the Veteran was examined by a private physician.  The private examiner noted the Veteran's symptoms of breaks in his breathing pattern and increased snoring.  The private examiner stated that the Veteran has been suffering from sleep disturbances "since serving in the Persian Gulf War."  The Veteran underwent a VA contracted examination in May 2013, from the same examiner who conducted the June 1998 examination, relating to his claims for service-connected disabilities, including sleep apnea.  The May 2013 examiner interviewed and examined the Veteran.  The May 2013 examiner opined that the Veteran's "[o]bstructive sleep apnea started after returning from active Gulf War service and warrants direct service connection."  Although there is no indication that the May 2013 examiner reviewed the Veteran's record, the examiner did take an accurate medical history from the Veteran.  In addition, the statement is based on an in-person interview and examination of the Veteran.  Furthermore, the Board notes that the examiner provided an opinion as to direct service connection.  For these reasons, the Board affords great probative weight to the May 2013 examiner's statement attributing the in-service snoring and other sleep difficulties to obstructive sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Against a finding of in-service incurrence of the obstructive sleep apnea is an opinion that the Veteran's sleep apnea is not caused by his exposure to chemicals and dust in Iraq and conflicting opinions as to whether the Veteran's PTSD caused or aggravated his obstructive sleep apnea.  The Board notes that none of the medical examiners opined as to whether the Veteran's obstructive sleep apnea was directly related to his active military service.  The Veteran received an opinion only VA examination in November 2011.  There is no indication the examiner interviewed or examined the Veteran.  The examiner was requested to provide an opinion as to whether the Veteran's sleep apnea is related to exposure to chemical and/or dust in Iraq.  The November 2011 VA examiner opined that the Veteran's sleep apnea is not caused by or the result of service in the Gulf or exposure to chemicals and/or dust in Iraq.  The November 2011 VA examiner did not provide an opinion as to whether the Veteran's sleep apnea was otherwise directly related to his military service.  The Veteran was provided a VA medical examination in May 2014 to determine whether his sleep apnea was caused by or aggravated by his service-connected PTSD.  The May 2014 examiner interviewed and examined the Veteran and opined that the Veteran's sleep apnea was at least as likely as not proximately due to or the result of his service connected PTSD.  For rationale, the May 2014 examiner provided medical literature showing a link between PTSD and sleep apnea.  The May 2014 examiner did not provide an opinion as to whether the Veteran's sleep apnea is directly related to his military service.  However, the examiner noted that "[h]is wife and children witnessed apnea phases in his sleep since early 1992."  In May 2016, an addendum opinion was provided.   The May 2016 examiner did not interview or examine the Veteran.  The May 2016 examiner opined that the Veteran's sleep apnea was not proximately due to or the result of PTSD.  As rationale, the May 2016 examiner stated there is no scientific evidence supporting the contention that PTSD physiologically causes sleep apnea.  The May 2016 VA examiner also did not provide an opinion as to whether the Veteran's sleep apnea is directly related to his active military service.  Since the November 2011 examination and the conflicting May 2014 and May 2016 opinions do not address direct service connection the Board affords relatively little probative weight to the VA examiners' opinions.  See Nieves-Rodriguez, 22 Vet. App. 295.   

The Board notes that although the Veteran originally sought service connection for sleep apnea as secondary to an undiagnosed Gulf War illness, and later sought service connection for sleep apnea as secondary to his service-connected PTSD he is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Veteran's original claim for entitlement to service connection for sleep apnea as secondary to an undiagnosed Gulf War illness and his December 2013 claim for sleep apnea as secondary to PTSD also encompass service connection directly related to his service.  As discussed above, the May 2013 examiner opined that the Veteran's sleep apnea is etiologically related to his active service.  

In summary, the Veteran and other lay witnesses have presented competent and credible evidence as to the Veteran's in-service symptoms of snoring, cessation of breathing and other sleep difficulties.  The May 2013 examiner has provided the only medical opinion as to whether the Veteran's obstructive sleep apnea is directly related to his active military service.  The May 2014 and May 2016 examiners did not provide opinions relating to whether the Veteran's obstructive sleep apnea is directly related to his active military service and thus these opinions are provided little probative weight.  Further, the November 2011 examiner opine only as to a relationship to exposure to dust and/or chemicals in Iraq, but not otherwise as to service.  Accordingly, the Board finds that the probative evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.  See 38 C.F.R. § 3.303 (a).  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the Veteran's obstructive sleep apnea must be granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for sleep apnea, claimed as secondary to the Veteran's service-connected PTSD, is reopened.

Entitlement to service connection for sleep apnea, claimed as secondary to the Veteran's service-connected PTSD, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


